      Case 2:19-cv-11592-GGG-DMD Document 159 Filed 11/20/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

    RODERICK HOLLIES                                            CIVIL ACTION NO: 19-11592

    VERSUS
                                                                                   SECTION: T
    TRITON ASSET LEASING GMBH,
    TRANSOCEAN OFFSHORE
    DEEPWATER DRILLING, INC.,
    SPENCER OGDEN, INC., AND 6CATS
    INTERNATIONAL, LIMITED

                                            ORDER

        Before the Court is a Motion for Summary Judgment 1 filed by Transocean Offshore

Deepwater Drilling Inc. and Triton Asset Leasing GmBH (“Transocean”) regarding their

crossclaim against Spencer Ogden, Inc. (“Spencer Ogden”). Spencer Ogden has filed an

opposition.2 For the following reasons, the Motion for Summary Judgment3 is GRANTED.

                                          BACKGROUND

        As more fully detailed in several previous orders, 4 this matter arises out of injuries

sustained by Roderick Hollies (“Plaintiff”) while working on the vessel D/S Discoverer India on

April 23, 2018. Plaintiff brought claims against Transocean as owner of the vessel and Spencer

Ogden as Plaintiff’s employer. Transocean brought a crossclaim against Spencer Ogden

contending Transocean is entitled to contractual indemnity from Spencer Ogden because Plaintiff

was an employee of Spencer Ogden at the time of the incident.5 Transocean asserts that the “Master

Purchasing Agreement” governing the relationship between Transocean and Spencer Ogden




1
  R. Doc. 114.
2
  R. Doc. 121.
3
  R. Doc. 114.
4
  R. Docs. 150, 151, 153, 153, and 155.
5
  R. Doc. 23.

                                                1
      Case 2:19-cv-11592-GGG-DMD Document 159 Filed 11/20/20 Page 2 of 4




provides that Plaintiff was a member of “Supplier Group” as defined by the contract.6 Transocean

now moves for summary judgment contending the undisputed material facts show that Spencer

Ogden is contractually obligated to provide complete defense and indemnity to Transocean from

and against the claims asserted by the Plaintiff in this matter. Spencer Ogden contends that there

is a genuine issue of material fact regarding whether Plaintiff was Spencer Ogden’s employee at

the time of the incident, and that Transocean is, therefore, not entitled to summary judgment.

                                          LAW AND ANALYSIS

        Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”7 When assessing

whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 8 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.”9

        It is undisputed that the Master Purchasing Agreement was in effect at the time of

Plaintiff’s accident. Section 14 of the Master Purchasing Agreement is entitled “INDEMNITY”

and provides, in part:

        14.1 Supplier shall at all times be responsible for, shall release and shall defend,
        protect, indemnify and hold harmless Purchasing Group and Customer Group from
        and against any and all Claims in respect of: (i) personal injury to or sickness, illness
        or disease or death of any person who is a member of Supplier Group arising out
        of or relating to or in connection with any Purchase Order; and/or…

Section 1 of the Master Purchasing Agreement is entitled “DEFINITIONS” and provides, in part:


6
  R. Doc. 23.
7
  Fed. R. Civ. P. 56(a).
8
  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
9
  Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).

                                                        2
      Case 2:19-cv-11592-GGG-DMD Document 159 Filed 11/20/20 Page 3 of 4




         1.4 “Customer Group” shall mean and include Customer, any co-venturer of
         Customer in any license block or concession area in which or in connection with
         the Services are being performed or the Goods are being supplied and its and their
         Affiliates, its and their respective officers, directors, employees, agents, servants,
         insurers, invitees and, only to the extent that Customer provides substantially
         reciprocal indemnity protection to Supplier Group in its contract with Purchaser or
         any of its Affiliates, Customer’s and its Affiliates’ other contractors, sub-
         contractors and suppliers of any tier (excluding Supplier Group and Purchasing
         Group), its and their Affiliates and its and their respective officers, directors,
         shareholders, employees, representatives, and consultants, agents, servants, heirs,
         assigns, insurers, subrogees and invitees.

                                                  …

         1.15 “Supplier Group” shall mean and include Supplier, its Affiliates and its and
         their sub-suppliers and suppliers of any tier and its and their respective Affiliates,
         officers, directors, shareholders, employees, representatives, consultants, agents,
         servants, heirs, assigns, insurers, subrogees and invitees.

Transocean contends Plaintiff was a part of the “Supplier Group” because he was a direct employee

of Spencer Ogden on April 23, 2018 and because all traditional employment matters were handled

by Spencer Ogden.

         The summary judgment evidence proves that Plaintiff was Spencer Ogden’s employee at

the time of incident. First, Plaintiff testified that he was employed by Spencer Ogden at the time

of incident.10 Plaintiff further testified about the relationship between Spencer Ogden and 6CATS

International, Limited (“6CATS”), explaining that Spencer Ogden was his employer and that

6CATS would pay Plaintiff when Plaintiff was working internationally.11 Additionally, this Court

previously granted 6CATS’s motion for summary judgment finding that Spencer Ogden was

Plaintiff’s employer.12 Therefore, the Court finds Transocean is entitled to indemnity under the

terms of the Master Purchasing Agreement because Plaintiff was part of the “Supplier Group” as

a direct employee of Spencer Ogden.


10
   R. Doc. 114-4, p. 21.
11
   R. Doc. 114-4, p. 49.
12
   R. Doc. 151.

                                                   3
        Case 2:19-cv-11592-GGG-DMD Document 159 Filed 11/20/20 Page 4 of 4




                                         CONCLUSION

           Accordingly, IT IS ORDERED that the Motion for Summary Judgment 13 filed by

Transocean Offshore Deepwater Drilling Inc. and Triton Asset Leasing GmBH is GRANTED.

           New Orleans, Louisiana, on this 20th day of November, 2020.




                                                      GREG GERARD GUIDRY
                                                    UNITED STATES DISTRICT JUDGE




13
     R. Doc. 114.

                                                4
